The opinion of the court was delivered, October 20th 1870, by
Sharsavood, J. —
The principal question which has been raised upon this record is, whether a road described as beginning at a public road and ending on land belonging to St. Peter’s Lutheran and German Congregation, can be laid out as a public road. The general road law, the Act of June 13th 1836, Pamph. L. 551, does not define a public road, but it does give what may be considered a definition of a private road, as “ a road from the respective dwellings or plantations of the petitioners to a highway or place of necessary public resort, or to any private way leading to a highway § 11. The viewers are required to state particularly whether the road desired be necessary for a public or private road. In this case both viewers and reviewers reported that the road as petitioned for as a public road Avas necessary, and both reports were confirmed by the court. We entertain no doubt that a church or a cemetery may be a lawful terminus of a public road, and we think it to be fairly inferred that in this case the land belonging to St. Peter’s Lutheran and German Congregation was occupied and used for one or both these objects. A church is a place of public resort, and especially when a graveyard is attached to it, it may be very necessary for the accommodation of the neighborhood that the road to it should be a highway. It is not a requisite of a public road that all the inhabitants of the county will have occasion to use it. It is enough that many persons besides those owning the land where it terminates will find it useful and convenient. A church is open to all who desire to worship God and receive religious instruction at the regular and appointed seasons; it is not closed against any one who behaves Avith propriety. The Acts of Assembly of April 2d 1822, Pamph. L. 286, and March 16th 1848, Pamph. L. 447, recognise places of religious worship as entitled to the special protection of the laws against interference or disturbance.
“When the want of a road from one given point to another,” says Chief Justice Black, “would prevent a portion of the public from getting to market, to church, or to other places where men are in the habit of meeting, on their lawful business, or in pursuance of their proper duties, the road is necessary:” Extension of Second street in Columbia, 11 Harris 346; see Simmons v. Mumford, 2 Rhode Island 172. In the ease of Church Road, 5 W. & S. 200, it will be seen that a public road was laid out in *4751734, both the termini of which were churches, “ from the church in Whitemarsh township to the church in Oxford.”
There is nothing in the second exception. It is certainly true that the provision of the law which limits the breadth of a public road to fifty feet cannot be evaded by laying out two roads parallel and adjoining to each other : Road Case, 4 W. & S. 39; but it is not necessary in any case for a road to start from or terminate at another at right angles. The viewers are to have respect not merely to the shortest distance, but to the best ground, and so as to do the least injury to private property. To accomplish these results it may often be required that one road should connect with another at a very acute angle, and thus for a part of the route be nearly parallel.
Order affirmed.